 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 1 of 7 PageID# 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

JESSICA FULLER,                           )
                                          )
Plaintiff,                                )
                                          )
v.                                        )     Case No.: 2:19-cv-00600
                                          )
MAK ENTERPRISE, LLC                       )
d/b/a BEACH AUTO SALES,                   )     JURY TRIAL DEMANDED
SERVE: Mohamed Amine Khedar               )
           5564 Virginia Beach Bldv       )
           Suite A                        )
           Virginia Beach, Virginia 23462 )
                                          )
and                                       )
                                          )
MOHAMED AMINE KHEDAR                      )
                                          )
Defendants.                               )
                                          )
______________________________________________________________________________

                                         COMPLAINT

       Plaintiff Jessica Fuller (“Ms. Fuller”), by counsel, submits the following Complaint against

Defendants Mak Enterprise, LLC d/b/a Beach Auto Sales (“Beach Auto Sales”) and Mohamed

Amine Kedhar (“Mr. Khedar”) (collectively, the “Defendants”):

                                           PARTIES

       1.     Ms. Fuller is an individual domiciled in Virginia.

       2.     Mr. Khedar is an individual domiciled in Virginia.

       3.      Beach Auto Sales is limited liability corporation organized under the laws of

Virginia with a principal place of business located at 5564 Virginia Beach Boulevard, Virginia

Beach, Virginia 23462.

       4.     Mr. Khedar is the registered agent for Beach Auto Sales.
 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 2 of 7 PageID# 2



        5.      Upon information and belief, Mr. Khedar is the sole owner of Beach Auto Sales.

                                      JURISDICTION & VENUE

        6.      This Court has subject matter jurisdiction over Ms. Fuller’s claims pursuant 28

U.S.C. § 1331 because her claims arise under the Fair Labor Standards Act of 1938, 29 U.S.C. §

201 et seq. (“FLSA”), which is a federal law.

        7.      This Court has personal jurisdiction over Mr. Khedar because he is domiciled in

Virginia.

        8.      This Court has personal jurisdiction over Beach Auto Sales because it is a limited

liability company organized under the laws of Virginia that maintains its principal place of

business in Virginia and conducts substantial business in Virginia.

        9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendants

reside in this judicial district and a substantial part of the events giving rise to Ms. Fuller’s claims

occurred in this judicial district.

                                               FACTS

        Ms. Fuller’s Employment.

        10.     Defendants operate a car dealership located in Virginia Beach known as “Beach

Auto Sales.”

        11.     In or around late May 2019, Ms. Fuller applied for position in the sales department

of Beach Auto Sales. Ms. Fuller applied for this position after seeing a job posting online.

        12.     Shortly after Ms. Fuller applied, Mr. Khedar contacted her about interviewing for

the position.

        13.     During the interview, Mr. Khedar informed Ms. Fuller that, contrary to what was

represented on the job posting, she would instead need to apply for a position as an “Office
 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 3 of 7 PageID# 3



Secretary.” Mr. Khedar informed Ms. Fuller that she would work in a sales capacity once she

obtained her license to become a Motor Vehicle Salesperson.

       14.     Ms. Fuller applied for and was given the Office Secretary position. She began

working for Beach Auto Sales around June 1, 2019.

       15.     Shortly after she began working for Beach Auto Sales, Ms. Fuller took and passed

the test (the “Salesperson Test”) that serves as a prerequisite to becoming a Motor Vehicle

Salesperson. This test is administered by the Virginia Department of Motor Vehicles (“DMV”).

       16.     Once Ms. Fuller obtained her test results from the DMV, she provided them to Mr.

Khedar at his request. Mr. Khedar informed Ms. Fuller that he would “send the materials to

Richmond” so that she could receive her license.

       17.     On several occasions during the month of June 2019, Mr. Khedar informed Ms.

Fuller that he had sent the materials necessary for her to obtain her sales license.

       18.     Mr. Khedar, however, never sent these materials.

       Ms. Fuller’s Compensation.

       19.     While she was employed by Defendants, Ms. Fuller was paid a flat rate of two-

hundred dollars per week, without regard for hours worked. Her Pay Statements are attached as

Exhibit A.

       20.     Ms. Fuller was also paid a sum of fifty (50) dollars during her first week of work,

which was classified as “Training” pay. See Ex. A p. 1.

       21.     Additionally, Ms. Fuller was paid a “Bonus” of one hundred (100) dollars during

the pay period for July 8, 2019 to July 14, 2019.

       22.     While she was employed by Defendants, Ms. Fuller was not required to submit the

time she worked each week.
 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 4 of 7 PageID# 4



       23.      Upon information and belief, Beach Auto Sales did not track the amount of time

Ms. Fuller worked each week.

       24.      During Ms. Fuller’s employment by Defendants, she frequently worked in excess

of forty (40) hours per week.

       25.      During Ms. Fuller’s employment by Defendants, she was not paid an overtime

premium for the time she worked in excess of forty (40) hours per week.

       26.      Throughout her employment by Defendants, Ms. Fuller did not receive any

compensation other than what is reflected in her Pay Statements. See Ex. A.

       Ms. Fuller’s Termination.

       27.      Ms. Fuller informed Mr. Khedar that the manner in which she was paid was not

acceptable on several occasions.

       28.      On one specific occasion in late June 2019, Ms. Fuller met with Mr. Khedar in

person and informed him that her pay was unequal.

       29.      Mr. Khedar terminated Ms. Fuller’s employment immediately after this

conversation.

       30.      While she was employed by Defendants, Ms. Fuller dutifully performed all tasks

assigned to her.

       31.      Ms. Fuller was never disciplined or reprimanded while employed by Defendants.

     Count I – Failure to Pay Minimum Wage in Violation of the Fair Labor Standards Act
                                  (Against All Defendants)

       32.      Ms. Fuller incorporates the preceding paragraphs by reference.

       33.      At all relevant times, Ms. Fuller was employed by Defendants within the meaning

of the FLSA, and is entitled to the rights, protections and benefits provided under the FLSA.

       34.      Section 206(a) of the FLSA provides that employers shall compensate all
 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 5 of 7 PageID# 5



employees at a rate not less than $7.25 per hour.

       35.     Defendants violated the FLSA by knowingly failing to compensate Ms. Fuller at a

rate of not less than $7.25 per hour for all hours worked throughout the duration of her

employment.

       36.     This violation was repetitive, willful, intentional, and in made bad faith.

        Count II – Failure to Pay Overtime in Violation of the Fair Labor Standards Act
                                   (Against All Defendants)

       37.     Ms. Fuller incorporates the preceding paragraphs by reference.

       38.     At all relevant times, Ms. Fuller was employed by Defendants within the meaning

of the FLSA, and is entitled to the rights, protections and benefits provided under the FLSA.

       39.     Section 207(a)(1) of the FLSA provides that “no employer shall employee any of

his employees . . . for a workweek longer than forty fours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less than one

and one-half times the regular rate at which he is employed.”

       40.     Ms. Fuller was not an exempt employee under the FLSA.

       41.     Defendants violated the FLSA by knowingly failing to compensate Ms. Fuller at a

rate of one-and-a-half (1.5) times her regular hourly rate of pay for every hour worked in excess

of forty (40) hours in any workweek.

       42.     This violation was repetitive, willful, intentional, and in made bad faith.

               Count III – Retaliation in Violation of the Fair Labor Standards Act
                                     (Against All Defendants)

       43.     Ms. Fuller incorporates the preceding paragraphs by reference.

       44.     At all relevant times, Ms. Fuller was employed by Defendants within the meaning

of the FLSA, and is entitled to the rights, protections and benefits provided under the FLSA.
 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 6 of 7 PageID# 6



        45.        Section 215(a)(3) of the FLSA provides that “it shall be unlawful for any person . .

. to discharge or in any other manner discriminate against any employee because such employee

has filed a complaint or instituted or caused to be instituted any proceeding under or related to this

chapter . . . .”

        46.        Ms. Fuller complained of Defendants improper pay practices multiple times,

including but not limited to the conversation identified in Paragraph 28.

        47.        Defendants retaliated against Ms. Fuller by terminating her employment.

        48.        Defendants’ termination of Ms. Fuller’s employment was willful, intentional, and

in bad faith.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Jessica Fuller respectfully requests that the Court enter judgment

in her favor and against Defendants Mohamed Amine Khedar and Mak Enterprise, LLC d/b/a

Beach Auto Sales, and award Ms. Fuller the following relief:

        a.         Unpaid wages in an amount to be proven at trial;

        b.         Liquidated damages;

        c.         Damages in the amount of Two-Hundred-Thousand Dollars ($200,000.00);

        d.         Plaintiff’s costs, expenses, and attorney’s fees associated with the prosecution of

                   this action;

        e.         Punitive and exemplary damages;

        f.         Pre-judgment and post-judgment interest;

        g.         All other relief to which Ms. Fuller may be entitled.

                                        JURY TRIAL DEMAND

        Plaintiff Jessica Fuller demands a trial by jury on all triable issues pursuant to Rule 38 of
 Case 2:19-cv-00600-AWA-LRL Document 1 Filed 11/05/19 Page 7 of 7 PageID# 7



the Federal Rules of Civil Procedure.

Dated: September 26, 2019                     Respectfully submitted,

                                              /s/ Joshua L. Jewett
                                              Joshua L. Jewett (VSB No.76884)
                                              Aaron D. Siegrist (VSB No. 91072)
                                              PIERCE MCCOY, PLLC
                                              101 West Main Street, Suite 101
                                              Norfolk, Virginia 23510
                                              Tel: (757) 216-0226
                                              Fax: (757) 257-0387
                                              asiegrist@piercemccoy.com
                                              jjewett@piercemccoy.com

                                              Counsel for Plaintiff Jessica Fuller
